EXHIBIT 10.3

GUARANTY

To induce Carlton Financial Corporation (“Carlton”) from time to time to either
lease equipment to Granite City Food & Brewery Ltd. (the “Debtor”), sell
equipment to Debtor or to make a loan to Debtor pursuant to leases, installment
sale contracts, or promissory notes, as the case may be (all such leases,
installment sale contracts, and promissory notes, whether now existing or
hereafter arising, being referred to herein as “Contract(s),” the undersigned
hereby agrees as follows:

1.             The undersigned hereby absolutely and unconditionally guarantees
to Carlton the full and prompt payment and performance when due of each and
every obligation of the Debtor under the Contracts.

2.             The undersigned hereby waives (i) notice of the acceptance hereof
by Carlton and of the creation and existence of the Contracts and (ii) any and
all defenses otherwise available to a guarantor or accommodation party.

3.             This Guaranty is complete, absolute, unconditional, and
continuing, and the liability of the undersigned hereunder shall not be affected
or impaired in any way by any of the following, each of which Carlton may agree
to without the consent of the undersigned: (a) any extension or renewal of any
Contract whether or not for longer than the original period; (b) any change in
the terms of payment or other terms of any Contract or any collateral therefor,
or any exchange, release of, or failure to obtain any collateral therefor, (c)
any waiver or forbearance granted to Debtor or any other person liable with
respect to any Contract or any release of, compromise with, or failure to assert
rights against Debtor or any such other person; and (d) the application or
failure to apply in any particular manner any payments or credits on any
Contract or any other obligation Debtor may owe to Carlton.

4.             Carlton shall not be required first to resort for payment of any
Contract to Debtor or to any other person or to any collateral before exercising
and enforcing its rights under this Guaranty.  The undersigned agrees not to
obtain reimbursement or payment from Debtor or any other person obligated with
respect to any Contract or from any collateral for any Contract until the
obligations under such Contract have been fully satisfied.  The undersigned
shall not without prior written consent from Carlton, assign any interest
hereunder or related hereto including, without limitation, any claim arising by
subrogation.

5.             The undersigned shall be and remain liable for any deficiency
following foreclosure of any leasehold, mortgage or security interest securing
any Contract whether or not the liability of Debtor under such Contract is
discharged by such foreclosure.

6.             The undersigned agrees to pay all costs, expenses and reasonable
attorney’s fees paid or incurred by Carlton in endeavoring to enforce any
Contract and this Guaranty.

7.             Carlton may at any time sell, assign or otherwise transfer all or
any part of its interest in this Guaranty.


--------------------------------------------------------------------------------




8.             This agreement shall be governed by the laws of the State of
Minnesota and shall be interpreted, construed and enforced in accordance with
the laws of the State of Minnesota.  In the event of legal proceedings, the
undersigned consents to personal jurisdiction and venue in any State or Federal
Court located within the State of Minnesota.  THE PARTIES WAIVE ANY RIGHTS THEY
MAY HAVE TO A JURY TRIAL.

9.             This Guaranty constitutes the entire agreement between the
parties and no provision shall be deemed waived, amended or modified by either
party unless such waiver, amendment or modification is in writing and signed by
both parties.

10.           This Guaranty shall be binding upon the estate, heirs, successors
and assigns of the undersigned, and shall inure to the benefit of the successors
and assigns of Carlton.

Dated:    August 16, 2006

 

Steven Wagenheim

 

 

  (Individual)

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

 

 

 

Home Address:

321 Westwood Drive N.

 

 

 

 

 

Golden Valley, MN 55427

 

 

 

 

Home Telephone:

 

 

 

 

 

Social Security Number:

 

 

 

 


--------------------------------------------------------------------------------